Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, the newly added subject of claim 1 must be shown or the feature(s) canceled from the claim(s).  
Specifically
the lock button having identified locked and unlocked positions, 
the lock spring biasing the lock bracket in the locked position and biasing the lock button in the unlocked the unlocked position; and 
the lock bracket being large enough to accommodate specifically four fingers of a gloved adult human hand. 

*See also corresponding 35 USC 112 and New Matter issues below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-13, 15-18 and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Each of independent claims 1 and 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The added material which is not supported by the original disclosure is as follows: 
the lock button having identified locked and unlocked positions, 
the lock spring biasing the lock bracket in the locked position and biasing the lock button in the unlocked the unlocked position; and 
the lock bracket being large enough to accommodate specifically four fingers of a gloved adult human hand. 

 Additionally, the examiner notes that even if one were to make the assumption that the lock button locked position is when the adjustable hinge is locked, and the locked button unlocked position is when the adjustable hinge is unlocked, this does not work with the newly claimed limitation that the lock spring biases “the lock bracket in the locked position and biasing the lock button in the unlocked position”. Examiner does not see where in the disclosure the lock bracket would be in a locked position and the lock button in an unlocked position.
Applicant is required to cancel the new matter in the reply to this Office Action.
See also Response to Arguments below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-13, 15-18 and 21-22 our rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "large enough to accommodate four fingers of a gloved adult human hand” in independent claims 1 and 16 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that adult hands and fingers come in a wide range of sizes, as do thickness and styles of gloves for such hands. The number of variables in the term “large enough to accommodate four fingers of a gloved adult human hand” render the claim indefinite. Applicant may consider removing the indefinite relative term and replacing with language such as “wherein the lock bracket length and depth are configured for a user to pull with their hand”, or similar language thereto.
Claim 15 recites the limitation "said locking pin" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 only sets forth “a center lock pin”, but does not claim a locking pin. Appropriate correction and clarification is required.
With respect to independent claims 1 and 16, and the newly added limitations regarding the locked and unlocked position of the lock button, based on what is disclosed, the examiner’s best interpretation and understanding is that the unlocked position of the lock button is when the button is pushed away from the hinge plates by 
Dependent claims not directly named are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 15-18, 21, and 22 are rejected under 35 U.S.C. 103 as obvious over Boothe (US 4566150) in view of Weiss (US 20040129497), as best understood in light of the above rejections. 
Regarding claims 1 and 16, Boothe teaches: a multi-position ladder (as discussed in Abstract), comprising: 
a hinge (Fig. 1) comprising: 

two inner hinge plates (14a, 14d), each said inner hinge plate having an inner hinge plate mating surface (such as the surface that mates with 14b and 14c), the inner hinge plate mating surface having an inner hinge plate mating surface diameter (as seen along the line al 32 or 34 for example); 
a center lock pin (80); 
a lock sleeve (50);
a lock button (88) having a locked position (figure 4B) and in unlocked position (figure 4A); 
a lock bracket (52) having a locked position (see fig. 4A) and an unlocked position (see fig. 4B), said lock bracket having a radius (figures 1, 3, 4A-5) and locking pin (70 or 72); 
two outer hinge outside spacers (12a and 12d), each outer hinge outside spacer disposed opposite each of said two outer hinge plate mating surfaces (fig 1);
an inner hinge center spacer (14b or 14c); 
two inner hinge outside spacers (40, 40); 
an outer hinge center spacer (38); 
a lock spring (82) biasing the lock braket in the locked position and the lock button in the unlocked position (as best understood as explained in the 112(b) section above); and 

wherein said outer hinge outside spacers (12a, 12d), said outer hinge plates (12b, 12c), and said outer hinge center spacer (38) form an outer hinge extension having a width (figure 1); 
wherein said inner hinge outside spacers  (40, 40) and said inner hinge plates (14a, 14d) form an inner hinge extension having a width (fig. 1), the inner hinge extension width defined by a perpendicular distance between parallel opposite edges of the inner hinge plates (note spacer and palte alignment in figures 1, 2, 4A-5); 
a multi position ladder rail (42) matably attached to the inner hinge extension (figure 1); 
and a multi position ladder rail (42) matably attached to the outer rail extension (figure 1). 
Regarding the range limitation of 170-200% would have been an obvious matter of design choice to a person of ordinary skill in the art to provide different length/width/diameter ratios and/or ranges thereof [such as between 170-200% as required by the claim] since discovering an optimum size, ratio, and/or range would have been a mere design consideration or routine optimization or the like. 

Furthermore, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). For example, changing the size of the width and/or diameter claimed is merely a change in one or more sizes. It should also be noted that changes in a size or a shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

While Boothe does disclose adjustable hinge to be matabley attached to a ladder, Boothe only shows one set of hinged rails and does not specifically disclose the multi-position ladder to have two adjustable hinges. 
However, Weiss teaches two adjustable hinges (140, 140), one on each set of pivotably connected rails (figures 1, 3A, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the multi-position ladder of Boothe with two adjustable hinges, as taught by Weiss, for the predictable an expected result of providing Boothe with additional stability and security by offering lockable hinges on each set of pivotably connected rails. 







Regarding claims 3 and 4, this limitation is met when looking at Boothe fig. 1 with a strong emphasis on the phrase “at least” in the phrase “at least 110%” [for claim 3] and “at least 75%” [for claim 4].
Also note that a change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA 1955).
Further, changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
See Also MPEP 2144.04 IV. A. Changes in Size Proportion. 

Regarding claim 15, Boothe discloses wherein said locking comprises two locking pins (70, 72) as seen in fig.’s 1 and 3-5 for example.

Regarding claims 5-8, 10-13, 17, 18, 21, and 22, Weiss explains that ladder parts can be manufactured from aluminum, steel, a composite material, fiberglass or a synthetic polymer [‘high strength plastic’] (see paragraph [0054)). It may not explicitly state the rails and extension are made of one of these or polyoxymethylene, however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made any structure from one of these materials as it is old and well known in the art to use these materials for any part of a ladder.
Alternatively, or additionally, it has been held to be obvious over the prior art to use known materials based on its suitability for its intended purpose - see Sinclair & 

Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. 
With regard to applicant’s comments on the lack of antecedent basis issue, examiner understands the intent was to correct and overcome the rejection, however a new matter issue has been created with the latest amendments. See the new matter and corresponding rejections above. 
With respect to the previous prior art rejections applicant argues that Boothe and Weiss teach a locking mechanism wherein the biasing element biases the lock bracket and lock button, respectively, in a locked position. Applicant argues that in the instant invention the two mechanism function against each other, and therefore the prior art does not read on the present invention. 
As noted in the above rejections, examiner does not see anything in the disclosure with respect to a locked and unlocked positon of the lock button, or that the biasing member biases the lock button to an unlocked position. It appears via the disclosure that the biasing member biasing biases the mechanism to a locked position wherein the hinge plates are locked with respect to one another, and that a user has to either pull on 20, or push on 30 to overcome the biasing force and release the locking mechanism. How do 20 and 30 work against each other, as the applicant argues? 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. NOTE: applicant states that amendments overcome the prior art but fail to show support for amendments. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. NOTE: applicant states that amendments overcome the prior art but fail to show support for amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634